Title: From Alexander Hamilton to Henry Miller, 10 November 1794
From: Hamilton, Alexander
To: Miller, Henry


Camp. Rostraver [Pennsylvania] Novr 10th 1794
sir
It appears to me adviseable that a seizure of the Stills of delinquent distillers should be made generally within the Township of Elizabeth in Alleghany County & within the Township lying immediately on the Monongalia River on the West Side thereof from  to the Virginia Line. In order to this it will be necessary to employ not only the Collectors of the Revenue heretofore appointed to act within the Counties for which they have been appointed, but also an additional number to be appointed for the purpose & to accompany the parties which will be sent to protect the operation. The Business on the West side of the Monongalia is committed to Genl Mathews who will afford all requisite aid & that in Elizabeth Township is under the Direction of  who will do the Same. You will take up the Waggons of the Army to Convey the Stills seized to proper points on the Monongalia, thence to be Sent to Fort Pitt. The officers who are to command the military parties may be Constituted officers of Inspection for the occasion. You will designate those who are to Superintend the Execution of this business in the different Scenes.
with great Consideration I am   Your obt. Servt
A. Hamilton
Henry Miller Esqrsupervisor
